— Order, Supreme Court, New York County (Debra A. James, J.), entered August 30, 2011, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint.
Plaintiff was allegedly injured when she tripped and fell over *497a parking bumper located in defendant’s rental car facility. There is no indication that the bumper was defective or created a hazardous condition in any way. Concur — Friedman, J.P., Sweeny, Moskowitz, Freedman and Román, JJ.